DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 8, corresponding to figs. 12a,b, 13a,b, 16a,b and readable on claims 1-4, 6-16, and 20-25 in the reply filed on 2/17/2021 is acknowledged. However, upon further review Examiner withdrew only claim 19 from consideration, and claims 5, 18-19 are examined in this Office Action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4-8, 10-11,13-14, 16, 18-19, 25 rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Yoshiba et al. (2017/0338265; hereinafter Yoshiba).
	
Regarding claim 1, Yoshiba discloses a photoelectric conversion apparatus (1, fig. 1) including a light-receiving region (effective pixel area, fig. 3, ¶0065) and a light-shielded region (OPB 51 region, fig. 3), comprising: 
a semiconductor layer (semiconductor substrate 12, figs. 2, 15) in which a plurality of first photoelectric converters (42, fig. 2) are arranged in the light-receiving region (fig. 3, ¶0065) and a plurality of second photoelectric converters are arranged in the light-shielded region (pixels in OPB clamp region, fig. 3, ¶0065); 
a light-shielding wall (61a,b; fig. 2, ¶0070) arranged above the semiconductor layer (12, figs. 2, 15) and configured to define a plurality of apertures respectively corresponding to the plurality of first photoelectric converters (apertures let light go and hit PD 42 in effective region, fig. 2); and 
a light-shielding film (50+51, fig. 15) arranged above the semiconductor layer (figs. 2, 15), the light-shielding film including a first portion extending along a principal surface of the semiconductor layer to cover the plurality of second photoelectric converters (first portion 51 extending along a principal surface[i.e. top surface] of the semiconductor layer 12 to cover the plurality of second photoelectric converters in OPB region, fig. 15), the first portion having a lower surface on a side of the semiconductor layer and an 
the light-shielding wall (61a, b; figs. 2, 12) including a second portion (second portion 61b, fig. 15) whose distance from the semiconductor layer (12, fig. 15) is larger than a distance between the upper surface and the principal surface (distance between 61b and 12 is larger than upper surface of 51 and top surface of 12; fig. 15), 
wherein a thickness of the first portion in a direction perpendicular to the principal surface is larger than a thickness of the second portion in a direction parallel to the principal surface (apparent from figs. 15 and 18A). 
Regarding claim 4, Yoshiba discloses a photoelectric conversion apparatus (1, fig. 1)  including a light-receiving region (effective pixel area, fig. 3, ¶0065) and a light-shielded region (OPB 51 region, fig. 3), comprising:
a semiconductor layer (semiconductor substrate 12, figs. 2, 15) in which a plurality of first photoelectric converters (42, fig. 2) are arranged in the light-receiving region (fig. 3, ¶0065) and a plurality of second photoelectric converters are arranged in the light-shielded region (pixels in OPB clamp region, fig. 3, ¶0065);
a light-shielding wall (61a,b; fig. 2, ¶0070) arranged above the semiconductor layer (12, figs. 2, 15) and configured to define a plurality of apertures respectively corresponding to the plurality of first photoelectric converters (apertures let light go and hit PD 42 in effective region, fig. 2); and

the light-shielding wall (61a, b; figs. 2, 12) including a second portion (second portion 61b, fig. 15) whose distance from the semiconductor layer (12, fig. 15) is larger than a distance between the upper surface and the principal surface (distance between 61b and 12 is larger than upper surface of 51 and top surface of 12; fig. 15), 
wherein the first portion is made of aluminum and the second portion is made of tungsten (preferably the inter-pixel light shielding film is formed of a film of a metal such as aluminum (Al), tungsten (W), or copper (Cu), ¶0064. Also see ¶0096, 0098, 0177). 
Regarding claim 5, Yoshiba discloses the apparatus according to claim 4, wherein the light-shielding wall is arranged to form a matrix (figs. 1-4, abstract). 
Regarding claim 6, Yoshiba discloses the apparatus according to claim 4, wherein the light-shielding wall includes a portion arranged, in orthographic projection to the principal surface, between the first photoelectric converter arranged at a position closest to the light-shielded region among the plurality of first photoelectric converters and the 
Regarding claim 7, Yoshiba discloses the apparatus according to claim 4, further comprising a plurality of on-chip lenses (72, figs. 15, 16) respectively corresponding to the plurality of first photoelectric converters and a plurality of on-chip lenses respectively corresponding to the plurality of second photoelectric converters (although there is no on-chip lens 72 directly above OPB area as shown in fig. 15, 16, the plurality of on-chip microlens 72 on the boundary between OPB and effective pixel areas reasonably meet the limitation. The limitation ‘and a plurality of on-chip lenses respectively corresponding to the plurality of second photoelectric converters’ is understood met, since exact ‘correspondence’ relationship between on-chip lens and second photoelectric converters is not recited with clarity within claim scope. There, the correspondence relationship could very well be ‘neighboring’ for the lenses 72 in periphery and second photoelectric converters in OPB region). 
Regarding claim 8, Yoshiba discloses the apparatus according to claim 7, further comprising an intralayer lens (121, figs. 8-12) arranged between one of the plurality of on-chip lenses respectively corresponding to the plurality of first photoelectric converters and one of the plurality of first photoelectric converters (this limitation is 
an intralayer lens arranged between one of the plurality of on-chip lenses respectively corresponding to the plurality of second photoelectric converters and one of the plurality of second photoelectric converters (this limitation is understood met a the boundary region between OPB and effective pixels, for inner layer lens 121 and on-chip lens 72, figs. 8-12, 15). 
Regarding claim 10, Yoshiba discloses the apparatus according to claim 4, further comprising: an insulating film arranged between the light-shielding film and the semiconductor layer (insulating film 47, 48, 49 arranged between the light-shielding film 50 and the semiconductor layer 12, ¶0064, fig. 2); and a metal compound film and/or metal film arranged between the light-shielding film and the insulating film (hafnium oxide (HfO2) film 48, fig. 2, ¶0063).
Regarding claim 11, Yoshiba discloses the apparatus according to claim 4, comprising an insulating film arranged between the light-shielding film and the semiconductor layer (insulating film 49 arranged between the light-shielding film 50 and the semiconductor layer 12, fig.2, ¶0064), 
wherein the insulating film includes a silicon compound layer and a metal compound layer located between the silicon compound layer and the semiconductor layer (the insulation layer 46 is formed of a plurality of layers having different refraction indexes, for example, two layers of a hafnium oxide (HfO2) film 48 and a silicon oxide film 47, and the insulation layer 46 optically functions as a reflection preventing film – ¶0063). 
Regarding claim 13, Yoshiba discloses the apparatus according to claim 4, wherein the light-shielding wall includes a first light-shielding wall layer including a plurality of apertures, and a second light-shielding wall layer stacked on the first light-shielding wall layer and including a plurality of apertures (first light-shielding wall 61b and second light-shielding wall layer 61a stacked on the first light-shielding wall layer 61b, with apertures defined within both of them; figs. 2, 15). 
Regarding claim 14, Yoshiba discloses the apparatus according to claim 4, wherein the light-shielding film includes a third portion (unit 50, figs. 2, 15) configured to define a plurality of apertures respectively corresponding to the plurality of first photoelectric converters and located between the second portion and the semiconductor layer (figs. 1-5). 
Regarding claim 16, Yoshiba discloses the apparatus according to claim 4, further comprising a gate electrode and a wiring layer arranged on an opposite side of the light-shielding film with respect to the semiconductor layer (gate electrode in the form of a transistor Tr to read in charges and a wiring layer 45 arranged on an opposite side of the light-shielding film 50 with respect to the semiconductor layer 12, fig. 2, ¶0061). 
Regarding claim 18, Yoshiba discloses the apparatus according to claim 4, wherein the light-shielding wall is arranged in the light-receiving region and the light-shielded 
Regarding claim 19, Yoshiba discloses the apparatus according to claim 13, wherein in a portion of the light-receiving region, the first light-shielding wall layer and the second light-shielding wall layer are mutually shifted and arranged in the direction parallel to the principal surface (in a portion of the light-receiving region, the first light-shielding wall layer 61b and the second light-shielding wall layer 61a are mutually shifted and arranged in the direction parallel to the principal surface 12, figs. 2, 5-8). 
Regarding claim 25, Yoshiba discloses equipment (camera 300, fig. 20) comprising: a photoelectric conversion apparatus defined in claim 4 (302, fig. 20); and at least one of an optical system configured to form an optical image in the photoelectric conversion apparatus and a display apparatus (301, fig. 20) configured to display information obtained by the photoelectric conversion apparatus (display 305, fig. 20, ¶0188-0192). 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12, 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba in view of Hirota (2014/0071244).
Regarding claim 12, Yoshiba discloses the apparatus according to claim 4, except, further comprising a silicon nitride film and/or a silicon oxynitride film to cover the light-shielding film. 
However, Hirota discloses that Silicon nitride is formed as fill on the back of light shielding film (¶0123).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Yoshiba to include the teaching of Horota of using Silicon nitride to form as fill on the back of light shielding film, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.

Regarding claim 15, Yoshiba discloses the apparatus according to claim 14, except, further comprising a metal film and/or metal compound film arranged between the second portion and the third portion. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Yoshiba to include the teaching of Horota of using Silicon nitride to form as fill on the back of light shielding film, to obtain, a metal film and/or metal compound film arranged between the second portion and the third portion, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Allowable Subject Matter
Claims 2, 3, 9, 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 2, a photoelectric conversion apparatus including a light-receiving region and a light-shielded region, comprising: wherein a light absorption coefficient of a material forming the light-shielding film is larger than a light absorption coefficient of a material forming the light-shielding wall and/or a light transmittance of the first portion in 
Regarding claim 9, wherein the light-shielding film and the semiconductor layer are electrically connected via a portion made of tungsten, and/or the light-shielding film and the semiconductor layer are electrically connected in a region different from the light-receiving region and the light-shielded region. 
Regarding claim 20, wherein the light-shielding film is arranged between the insulating film and the metal oxide film, and at least one of the light-shielding film and the light-shielding wall includes a portion made of at least one of titanium, zirconium, palladium, and magnesium. 
Regarding claim 21, wherein the light-shielding film is arranged between the insulating film and the metal oxide film, and the light-shielding film includes an aluminum portion, and a titanium portion is arranged between the aluminum portion and the metal oxide film. 
Regarding claim 24, a second metal oxide film as one of a tantalum oxide film and a titanium oxide film, and the first metal oxide film is arranged between the second metal oxide film and the semiconductor layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697